Citation Nr: 0012787	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  99-00 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for heart disability 
due tobacco use in service or secondary to nicotine 
dependence.

2.  Entitlement to service connection for lung cancer due 
tobacco use in service or secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to 
October 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for heart 
disability due tobacco use in service or secondary to 
nicotine dependence is not plausible. 

2.  The claim for entitlement to service connection for lung 
cancer due tobacco use in service or secondary to nicotine 
dependence is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for heart disability due 
tobacco use in service or secondary to nicotine dependence is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for lung cancer 
secondary due tobacco use in service or secondary to nicotine 
dependence is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The medical evidence shows and the veteran does not dispute 
that his heart disability and lung cancer developed many 
years after his discharge from service.  The veteran contends 
that service connection is warranted for these disabilities 
because his addiction to nicotine began in service and the 
disabilities are the result of his cigarette smoking.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  In addition, service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected disability is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act (IRS Reform Act) became law.  Pertinent to VA 
benefits, the IRS Reform Act added a new section 1103 to 
Title 38 of the United States Code.  The new section 
prohibits service connection for a disability first 
manifested after service on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during his or her service.  38 U.S.C.A. § 1103 (West 
Supp. 1999).  This new section  applies to claims received by 
VA after the date of enactment of the law: July 22, 1998.  

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO has denied service connection for lung cancer 
on the basis that the claim for service connection for this 
disability was received after July 22, 1998.  The Board notes 
that the veteran did not specifically refer to lung cancer in 
any documentation submitted prior to August 1998; however, in 
the formal claim for service connection filed in March 1998, 
he identified "cardio-pulmonary disease" as the disability 
for which service connection was sought.  Although lung 
cancer was apparently initially diagnosed shortly after the 
filing of this claim, the veteran did not limit his pulmonary 
claim to any specific pulmonary disorder.  Therefore, the 
Board concludes that the claim filed by the veteran in March 
1998 includes the heart disability and lung cancer currently 
at issue in this appeal.  Accordingly, the Board will not 
apply 38 U.S.C.A. § 1103 in its adjudication of the veteran's 
claims.

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994); Grottveit at 92; Tirpak at 610-11.  To 
satisfy the burden of establishing a well-grounded claim for 
direct service connection, there must be: a medical diagnosis 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Where a determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim, including providing 
a medical examination and opinion.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995).  

The VA General Counsel (GC), in VAOPGCPREC 19-97, addressed 
the question of under what circumstances service connection 
may be established for tobacco-related disability or death on 
the basis that such disability or death is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  In paragraph 5 of that opinion, the GC 
stated that determination of whether the veteran is dependent 
on nicotine is a medical issue.  The GC held that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97, holding 
(a). 

The Board notes that in a May 5, 1997, VA memorandum from the 
Under Secretary of Health to the General Counsel, the Under 
Secretary for Health affirmed that nicotine dependence may be 
considered a disease.  Moreover, paragraph 5 of VA USB letter 
20-97-14, from the Under Secretary for Benefits, addressed to 
all VBA offices and centers, directs that, in light of the 
Under Secretary for Health's opinion, the answer in all 
nicotine dependence cases on this issue is that nicotine 
dependence is a disease.  Consistent with the Under Secretary 
of Health's opinion, the Board finds that nicotine dependence 
is a disease for purposes of VA benefits.

The evidence of record includes a February 1999 letter from 
Makhtar A. Gani, M.D., which notes that the veteran had been 
a heavy cigarette smoker over a period of several decades.  
In this letter, Dr. Gani also expressed his opinion this 
history of heavy cigarette smoking contributed to the 
veteran's health problems, including heart disease and lung 
cancer.  Although this statement links the veteran's 
disabilities to tobacco use, it does not link either 
disability to tobacco use during the veteran's period of 
active duty of approximately 13 months as opposed to the 
decades of tobacco use following the veteran's discharge from 
service.  Moreover, Dr. Gani made no reference to nicotine 
dependence.  In fact, the record contains no medical evidence 
suggesting that nicotine dependence originated in service or 
is etiologically related to service or suggesting that either 
of the veteran's claimed disabilities is etiologically 
related to tobacco use in service.

The evidence linking the claimed disabilities to service 
tobacco use or linking nicotine dependence to service is 
limited to the veteran's own statements.  The veteran, as a 
lay person, is not competent to provide medical opinions, and 
his assertions as to medical diagnosis or causation cannot 
constitute evidence of a well-grounded claim.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
claims must be denied as not well grounded.


ORDER

Entitlement to service connection for heart disability due 
tobacco use in service or secondary to nicotine dependence is 
denied. 

Entitlement to service connection for lung cancer due tobacco 
use in service or secondary to nicotine dependence is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

